Citation Nr: 1500221	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

At the Veteran's video hearing before the Board, his representative appeared to be submitting evidence to reopen the Veteran's claim for hearing loss.  The Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to loud noise during combat in Vietnam without the use of hearing protection.  He further indicated that he has not worked in any abnormally noisy environments since he separated from service in January 1972 and that he first noticed symptoms of tinnitus in approximately 1973 or 1974.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty was Light Weapons Infantry, he served in Vietnam from November 1970 to November 1971, and verified his status as a combat veteran, to include receipt of the Army Commendation Medal with "V" Device for heroism in a combat environment.

Post-service VA treatment records beginning in January 2006 reflected complaints and findings of tinnitus.

In January 2009, the Veteran underwent a VA examination.  The examiner considered the Veteran's service records, his statements, the reported onset date, and audiometric testing in concluding that the Veteran's tinnitus was "less likely than not" the result of acoustic trauma in service.  Although the examiner claimed to consider the Veteran's statements regarding noise exposure in combat and the reported date of onset, the examiner provided an opinion against service connection.  Further, it appears the examiner also determined that the absence of in-service documentation of tinnitus weighed against the Veteran's claim, despite the fact that service connection may still be established for a disability even though it is diagnosed after service.  See 38 C.F.R. § 3.303(d).  Additionally, the examiner considered results of audiometric testing which do not objectively indicate the presence or absence of tinnitus, and the Court of Appeals for Veterans Claims has held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board affords this medical opinion very little probative weight.

The Veteran underwent an additional VA examination in May 2013.  The examiner concluded the Veteran's tinnitus was "less likely than not" related to service, reasoning that the Veteran did not have any significant threshold shifts at ratable frequencies during active military service and that his hearing thresholds were within normal limits at entrance and exit examinations.  The Board finds this opinion inadequate because the examiner ignored the fact that service-connection may be established for a disability which does not manifest during service and is diagnosed after separation from service.  See 38 C.F.R. § 3.303(d).  Therefore, the Board affords this opinion no probative weight.

In several written statements, the Veteran stated he first noticed ringing in his ears in 1973 or 1974 while studying and that the ringing made it difficult to concentrate and to go to sleep.  In an April 2008 statement, the Veteran's wife stated that her husband began complaining daily about ringing in his ears in approximately May 1973 and that he did not have any hearing problems before his tour to Vietnam.  She indicated that at times he would get so frustrated with the loud ringing that he would break down and cry.  She also reported that they did not have the financial resources for him to seek medical attention and that on a visit to the Veteran's hometown his parents paid for him to see an ear specialist.  She stated the doctor diagnosed him with tinnitus, told him it was permanent damage, and said it was more than likely from firing a machine gun while in service.

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflected findings of tinnitus.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented military occupation specialty and status as a combat veteran.  38 U.S.C.A. § 1154(b) (West 2014).

The Veteran and his wife have asserted that he has experienced tinnitus for many decades as the result of combat noise exposure.  Their statements as to this regard are competent evidence to establish that tinnitus began shortly after separation from service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that tinnitus is a type of disorder associated with symptoms capable of lay observation).  Moreover, the Board finds their statements as to the onset and the continuing symptoms of tinnitus credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, in-service noise exposure, current findings of tinnitus, the diminished probative value of the January 2009 and May 2013 VA examination reports, and credible lay assertions of record, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his military service.  The evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


